department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-149189-10 date date internal_revenue_service number release date index number ------------------------ ---------------------------------------- ------------------------------ in re ------------------------------------- ------------------------------- legend legend ------------------------ ---------------------- ------------------------------------------- ------------------------ ------------------------- ------------- ---- ----------------------------- ------------------------ ------------------------- -------------------------- -------------------- -------------------------- ----------------------------------------------------------- date trustor family_trust spouse individual state a x y date date daughter daughter trust ----------------------------------------------------------- trust date receiving trust family entity ------------------------------------------------------------ ---------------------------- ------------------------------------- ------------------------------------------------------------------------------------- dear ------------------ this letter responds to your authorized representative’s letter dated date and prior correspondence in which you request rulings concerning the income gift estate and generation-skipping_transfer gst tax consequences of the proposed transfer of assets of trust the facts submitted and representations made are as follows plr-149189-10 on date a date after date trustor established family_trust an irrevocable_trust for the benefit of the descendants of trustor and his wife spouse trustor was the initial trustee and individual was the initial special trustee pursuant to article unless terminated sooner by distribution of all trust assets the family_trust terminates on trustor’s death and all trust property will be divided into equal shares between the descendants of trustor and spouse descendant’s trust each such share will be distributed to the trustee of descendant’s trust for the benefit of the descendant and his or her descendants descendant’s trust is to be administered pursuant to article of family_trust article provides in part that the special trustee has sole discretion to direct trustee to distribute all or any part of the net_income or principal or both to or for the benefit of all or any then living descendants of trustor and spouse beneficiaries or to one or more trusts for the primary benefit of any of the beneficiaries article provides in part that the special trustee cannot direct the trustee to make any discretionary distributions of family_trust to the special trustee any person who has served as the special trustee or to a_trust in which the special trustee or a prior special trustee has a beneficial_interest article provides in part that if the descendant is alive when descendant’s trust is initially funded descendant shall have a special_power_of_appointment over trust property exercisable only in favor of any one or more living descendants of trustor and spouse or trusts for the exclusive benefit of any one or more living descendants of trustor and spouse if there are no living descendants of trustor and spouse the power may be exercised in favor of any person persons trusts or charities other than the descendant’s creditors descendant’s estate or creditors of descendant’s estate however any trust created by exercise of the descendant’s special_power_of_appointment cannot extend beyond the termination_date of the family_trust article provides in part that if not terminated sooner by distribution of all trust property a descendant’s trust shall terminate at the earlier of the death of the last surviving descendant of trustor and spouse or the expiration of the state rule_against_perpetuities if the last beneficiary to die is a descendant of trustor and spouse the trustee shall distribute any property that has effectively been appointed by the descendant through the exercise of the special_power_of_appointment any property not duly appointed by the descendant’s special_power_of_appointment shall be divided into shares per stirpes to the descendant’s trust if any of the then living descendants of trustor the expiration of the state rule_against_perpetuities is determined as the later of a years from date and years after the death of last to die of all descendants of x and y living on date plr-149189-10 trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to family_trust so that family_trust has an inclusion_ratio of zero under sec_2642 on date trustor resigned as managing trustee and pursuant to article of the family_trust agreement trustor appointed spouse as successor managing trustee trustor died testate on date survived by spouse and his children daughter and daughter in accordance with article separate trusts were created for the primary benefit of daughter and her descendants trust and daughter and her descendants trust each of trust and trust which are governed by identical terms held one-half of the assets held by family_trust and retained the family trust’s zero inclusion_ratio for gst tax purposes under sec_2642 on date daughter died without descendants and without exercising her special_power_of_appointment over the assets of trust consequently all assets held in trust passed to trust pursuant to article it is represented that other than the transfer upon daughter 2’s death no additions have been made to trust since its initial funding accordingly trust has retained a zero inclusion_ratio for gst tax purposes individual as special trustee of trust desires to administer the various family entities including trust in a consistent manner as part of this effort individual proposes to direct spouse as managing trustee to transfer the assets of trust into receiving trust as is permitted under article of the family_trust agreement the terms of the proposed receiving trust will be substantially_similar to the terms of family_trust receiving trust provides as follows spouse will remain as the managing trustee and individual will remain as the special trustee of receiving trust receiving trust is to be for the primary benefit of daughter and her later born or adopted descendants beneficiaries the special trustee has sole discretion to direct the managing trustee to distribute income or principal to or for the benefit of any then living beneficiaries or to one or more trusts for the benefit of any beneficiary however if a distribution is made to a_trust the trust cannot extend beyond the termination_date of family_trust furthermore if there is more than one special trustee appointed their decisions must be unanimous excluding the vote of any special trustee who is prohibited from participating in the action by other specific provisions of the trust the special trustee is prohibited from directing discretionary distributions to or for the present or future benefit of the special trustee his estate his creditors or the creditors of his estate or any trust in which the special trustee his estate his creditors or the creditors of his estate has beneficial_interest further any special trustee who is plr-149189-10 not an independent person as defined in article of receiving trust cannot participate in any distribution to or for the benefit of any beneficiary who directly or indirectly in any way participated in the appointment of that person as special trustee there must be at least one independent person serving as special trustee if the trust holds any incident_of_ownership in family entity or all other special trustees are prohibited from directing distributions to daughter or any other beneficiary due to other specific provisions of the trust article of receiving trust provides in part that independent person is defined as any person or institution that is described under sec_672 as a_related_or_subordinate_party whether or not such person is adverse as defined in sec_672 spouse and daughter each have the power to remove or remove and replace the special trustee and appoint one or more successor persons other than spouse to act alone or jointly as the special trustee any person appointed by spouse to act as the special trustee must be an independent person as defined in article daughter will continue to have a testamentary special_power_of_appointment exercisable pursuant to the terms of article of family_trust however the duration of any trust created by daughter 1’s exercise of her special_power_of_appointment may not extend beyond the termination_date of receiving trust if not terminated sooner by distribution of all trust property receiving trust shall terminate at the earlier of the death of the last surviving descendant of trustor or january of the 20th year after the death of the last to die of all descendants of x and y living on date you request the following rulings after the proposed transfer of assets from trust to receiving trust receiving trust will retain a zero inclusion_ratio for purposes of chapter of the code no successor trustee or beneficiary of receiving trust will be considered to have a general_power_of_appointment over the trust under sec_2041 and sec_2514 the proposed transfer of assets from trust to receiving trust will not result in a transfer by any beneficiary that is subject_to gift_tax under sec_2501 the proposed transfer of assets from trust to receiving trust will not result in any beneficiary recognizing income under sec_61 or gain under sec_1001 and plr-149189-10 the proposed transfer of assets from trust to receiving trust will not result in any change in the basis or holding_period of any trust assets as determined under sec_1015 and sec_1223 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction under sec_2642 in general the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and the denominator of which is the value of the property transferred to the trust or direct_skip under sec_2631 for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption amount that may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if - either i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or plr-149189-10 court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining trust principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter the instant case involves facts that are similar to example in sec_26_2601-1 except that family_trust was created and funded after date the rules in sec_26_2601-1 apply in the case of trusts that are exempt from gst tax because the trusts were in existence and irrevocable prior to date it is represented that sufficient gst_exemption was allocated to the family_trust so that the trust has an inclusion_ratio of zero under sec_2642 moreover other than the trust assets passing to trust upon daughter 2’s death it is represented that no additions have been made to trust since its initial funding accordingly trust continues to retain a zero inclusion_ratio for gst tax purposes no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the plr-149189-10 gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the terms of family_trust which is the governing instrument of trust allow the special trustee to transfer trust assets to the trustee of any one or more other trusts for the primary benefit of any beneficiary in this case daughter receiving trust contains provisions to ensure that the time for vesting of any beneficial_interest does not extend beyond the time as provided under family_trust based on the facts presented and the representations made we conclude that the distribution of assets from trust to receiving trust is pursuant to the terms of the governing instrument family_trust authorizes distributions of principal to new trusts without the consent or approval of any beneficiary or court the terms of receiving trust will not extend the time for vesting of any beneficial_interest in receiving trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation accordingly based on the facts presented and the representations made the transfer of trust assets to receiving trust will not alter the inclusion_ratio of receiving trust for gst tax purposes so that after the transfer receiving trust will have an inclusion_ratio of zero under sec_2642 ruling sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive a general_power_of_appointment is defined in sec_2041 as a power which is exercisable in favor of the decedent possessing the power his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary plr-149189-10 capacity whereby the holder has no interest therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in revrul_95_58 1995_2_cb_191 the service held that a decedent grantor’s reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive under the proposed receiving trust at the time of daughter 1’s death she will have a testamentary_power_of_appointment over the trust assets that cannot be exercised in favor of her estate her creditors or the creditors of her estate provided that any appointee trust does not extend beyond the maximum term of family_trust plr-149189-10 accordingly because daughter 1’s testamentary_power_of_appointment cannot be exercised in favor of herself her creditors or the creditors of her estate this power will not constitute a general_power_of_appointment under sec_2041 and sec_2514 under the terms of receiving trust spouse and daughter each hold the power to remove or remove and replace the special trustee although a special trustee has the authority to direct discretionary distributions from receiving trust to or for the benefit of any living beneficiaries the special trustee is prohibited from directing distributions directly or indirectly to or for the present or future benefit of himself his creditors or the creditors of his estate or any trust in which any special trustee has a present or future beneficial_interest furthermore the terms of receiving trust prohibit any special trustee who is a_related_or_subordinate_party pursuant to sec_672 from directing distributions directly or indirectly to or for the present or future benefit of any beneficiary who at any time appointed or participated in the appointment of the special trustee consequently only a special trustee who is not related or subordinate to a beneficiary is permitted to direct trust distributions to or for the present or future benefit of the beneficiary if the beneficiary participated in the special trustee’s appointment if there are no special trustees empowered to direct trust distributions to any beneficiary due to the limitations imposed on special trustees at least one person or institution who is not related or subordinate to the beneficiary will also serve as special trustee the new independent special trustee holds sole discretion with regard to directing distributions to the beneficiary and the other special trustees are not able to prevent such distributions accordingly based on the facts presented and the representations made a beneficiary’s powers to remove and replace the special trustee are not general powers of appointment under sec_2041 and sec_2514 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year plr-149189-10 in the present case all beneficial interests in trust assets will be the same before and after the proposed transfer to receiving trust the proposed transfer of trust assets to receiving trust as described above will not result in any change in the beneficial interests of any of the trusts’ beneficiaries accordingly based on the facts presented and representations made the transfer of assets from trust to receiving trust will not result in transfers of any beneficial_interest that is subject_to tax under sec_2501 ruling sec_4 and sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained in 499_us_554 the supreme court ruled on the elements necessary to determine that under sec_1001 a sale_or_exchange resulting in realization of gain_or_loss had occurred the court held that realization under sec_1001 required a sale exchange or other_disposition and in the case of an exchange the receipt of property that was materially different from the property disposed of therefore because the transfer of assets from trust to receiving trust will be made under the authority granted to the special trustee under the express terms of the trust document the beneficiaries do not acquire their interests in receiving trust as a result of the exchange of their interests in family_trust but instead by reason of the exercise of the special trustee’s existing authority to make distributions in further trust in addition the special trustee’s modified administrative_powers do not constitute an exchange by the beneficiaries plr-149189-10 because no exchange has occurred it is unnecessary to analyze whether the materially different standard has been satisfied accordingly based on the facts presented and the representations made we conclude that the proposed transfer of assets from trust to receiving trust will not result in realization of gain_or_loss under sec_61 or sec_1001 by either trust or by any beneficiary sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of each asset in the hands of receiving trust will be the same as the basis of that asset in the hands of trust immediately before the distribution in further trust under sec_1223 the taxpayer’s holding_period for property however acquired includes the period for which the property was held by any other person if for the purpose of determining gain_or_loss from a sale_or_exchange the property has the same basis in whole or in part in the taxpayer’s hands as it would in the hands of the other person we conclude that under sec_1223 the holding_period of receiving trust in each asset received from trust will include the respective holding_period of trust for each such asset plr-149189-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
